OFFICE OF 7HE A‘ITORNEY GENERAL OF TEXAS
                        AUSllN


law. Bun Mae Murphy, uember;
State Board or oom3toi0gy
Austin,   T6saB.
Dear Mad&     .
                   OplQlon 'Hd, .'o-1875
                   art Ig a .pelTSOll ellg    .
                      .. BoerfPa eramlrlkat
                        :prlor: to 4she:pao




                    lh3que$liyourbpiriloll6f seq- i
                     ether the fo3.lowI.n+uIerlinbX
                     e,.''nop-r~a8ident.haLrbresYero-
                     s.and.graduates of -Iidensed
               y only epply:?or~exmSnatfon under
     the.Aot.upoil~thepayInent'ot'-thearAmia%~on
                               have aerved.&e re-
     an& lloense fse anU'sh6.3.l
     quired time a.8a student ;or have -b?en.enpged
            :.




Mrs. Ella Mae Murphy, Member, page 2




      *We request this inasmuch as some States
   have no regulativestat. law for hairdressing
   and oof&tolOgy, and inview of this faot
   would a pereon from one or these States be
   eligiblefor our examinationwithout having
   first oompleteda thousand hour oourae in not
   leas than air months7e
       Seotlons 14 and 16   of   Artiole 734b Of the Penal
Oodr readtae follows,z
      Seo. 14. Van-resident heil'dresaera or ooa-
   metologietsend graduatea.oflioensed sohoolrr
   may only apply for exadnat~on under the Aot
   upon the payment of the oxaminatlon and lioense
   fee and shall have served the required time ae
   a student or have been engaged in the praotioe
   or hairdressingand oo13metologp for two (2)
   yeera in a State having requirements eoual to
   the requirementsas provided in this Aot.S
      Seo. 16. e(a) If au applloaut for esamina-
   tion passes suah examination to the satlsfaatian
   of the Board and in aooordanoe with the rules
   promulgatedby said Board, the Board shall issue
   a certirioateto that effeot, signed by the
   President and Seoretarpand attested with its
   seal. Suoh oertifio.=te  shall be evidence that
   the person to whom it is Issued is entitled to
   follow the Praotioes,oooupatlon, or oooupatlons
   stipulatedtherein, as greleoribedin this Aot.
   Suoh certifioateahall..beoonspiouou6lly    dia-
   played in his or her plaoe of buslneee or em-
   ployment, providedhowever, that where the
   applioantis a    aauate of some sohool of beauty
   ou1tu!a duly 1   nsed and reoognizeb,    then
   suoh applioant   ter passing  an  examination  aa
   provided ior I   2.oW.on 9 ohallbe    given a
   oertlrloate.
ldre.Ella Mae Kurphy, b'ember,paRe 3

       *(b)   Any person   who pr?.or to
                                    the passage
    of thla Aot was rtudylngany of tho olaasi-
   fled OOOUUpatlO~shall be oredlted    with the
   time of etudy, provided however,   that appli-
   OatiOn for such Ore&it Is Siled with the
    Saoretary of the Boara within ninety (90)
    baya after the taking eSfeot oi this Act.*
      Seotlon ? referred to In Artlole 734b,   reada
u to11owt3r
                fThe Board shall hold rqgzlar meet-
   :Ing?%%he     ereminationof applloenta In the
    oapital of the State, on the aeoond Tueeday
    In January and July of each year, and at &oh
    other times and plaoea as the Board mar deem
   neoessery, and euoh examination shall be oon-
    duoted under the rules proYlde4 by said Board
   and shall Inoluao praotioaldemonatratlon and
   written and oral teeta In reierenoe to the
    praotloea for whhioh a lioense Is applied for
   and such related subjeota as the Board may
    determineneoeseary ior the proper end sttl-
    oient performanoe of suoh praotioes, and 8uoh
    erasiinationshall iachude sanitation end
    hpeiene',the use ot oosmetios, the applioatloa
    of eleotrioalan6 meohanloal equipment ana
    applianoes,anatomy -4 dermatology, and au0h
    other kindredeubjeots aa may be neoessary
    and preeoribedby the Board to deter&no one.6
   Bitness ana qualitloationsa8 a hairdresser
    or ooemetologIa%.R
       We think the above auoted seotions of artiole
9342~of the Penal Code are oleer and unambiguous and
requireno Interpretationor oonatruotion.    Therefore,
your queetlonaNOS. One end Three tareaaevmred in the
negative.
       After oarefully oonsiaeringyour aeoond auestlon,
we are OS the opinion that Seation 14 oi Art. 734b Of
the Pena cod0 doe0 not oontravene any seotlon ot tho
State or P6aer61 Conatltutione.
                  Nember.,
Mm. Ella&faeidurphy,          page 4


       hustlng that   the foregoing answer8 your in-
qulrle#,we rem6in